Title: To George Washington from Robert Dinwiddie, 1 June 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg June 1st 1756

The Bearer hereof Mr Richd Baker has been very active in getting Men from the Isle of White County & unless he had engag’d to go with them none wou’d have enlisted, his Friends have applied to me for a Commission, which I cou’d not regularly give, not knowing what Vacancies may be. I therefore take this Method of recommending him to You, & if You can fill up a Vacancy by giving him a Commission, it shall be approv’d of by me. I remain Sir Your most humble Servt

Robt Dinwiddie

